Citation Nr: 0924761	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  The propriety of the reduction of the schedular 
disability rating from 60 to 20 percent for herniated lumbar 
disk, L-5.

2.  The propriety of the termination of a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1990.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Regarding the TDIU termination appeal, in a June 2004 rating 
decision, the RO proposed to terminate a total disability 
rating based on individual unemployability (TDIU).  In 
September 2004, the Veteran submitted a notice of 
disagreement as to that decision.  In an October 2004 rating 
decision, the RO discontinued the TDIU, effective February 1, 
2005.  Then in an October 2006 statement of the case, the RO 
addressed the issue of whether the discontinuance was proper.  
The Veteran perfected this claim by filing a substantive 
appeal, in December 2006.

Regarding the herniated lumbar disk, L-5, reduction claim 
appeal, in an April 2005 rating decision the RO proposed to 
reduce the assigned rating from 60 to 10 percent.  In an 
October 2005 rating decision, the RO reduced the rating from 
60 to 10 percent, effective January 1, 2006.  The Veteran 
filed a notice of disagreement on this in December 2005, and 
following the RO's October 2006 statement of the case on the 
matter, the Veteran perfected an appeal by filing a 
substantive appeal in December 2006.  In an August 2007 
rating decision, during the pendency of the appeal, the RO 
increased the schedular rating from 10 to 20 percent for the 
herniated lumbar disk, L-5, effective January 1, 2006.  

In August 2007 the case was permanently transferred from the 
jurisdiction of the RO in Chicago, Illinois to that of the RO 
in Milwaukee, Wisconsin.  

In April 2009 the Veteran testified on these matters before 
the undersigned at a Travel Board hearing at the RO.  There 
was some discussion at that time that the TDIU claim was one 
of entitlement to TDIU, rather than on the matter of the 
propriety of the TDIU termination; however, the procedural 
history discussed above clearly shows that the perfected 
claim on appeal pertains to the latter, the propriety of the 
TDIU termination. 


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO increased the 
evaluation for service-connected herniated lumbar disk, L-5, 
from 20 to 60, effective October 27, 1995; and granted TDIU 
effective from October 27, 1995.

2.  In reducing the disability rating for herniated lumbar 
disk, L-5, the RO in its October 2005 decision met all due 
process requirements in executing such a reduction and the 
decision to reduce the rating was properly substantiated by 
the evidence of record which did not reflect that the 
criteria supporting a 60 percent rating were met.

3.  In terminating TDIU based on the veteran's service-
connected disabilities in its October 2004 rating decision, 
the RO met all due process requirements in executing the 
termination and the decision to terminate the TDIU rating was 
properly substantiated by the evidence of record, which did 
not reflect that the criteria supporting a TDIU rating were 
met.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for 
herniated lumbar disk, L-5, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.159, 3.344, 4.71a, Diagnostic Code 5243 
(2008).
 
2.  The criteria for restoration of TDIU are not met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.343(c), 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate the claim.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in April and October 2006, as well as in the statement 
of the case and a supplemental statement of the case in 
October 2007.  These documents provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the specific rating 
criteria which would provide a basis for increased ratings 
regarding his service-connected low back disorder on appeal.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in the October 2007 supplemental statement of 
the case.  While the appellant may not have received full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains records of medical 
treatment received for service-connected conditions and the 
reports of a number of relevant examinations.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

Moreover, inasmuch as this case involves a rating reduction 
and TDIU termination, rather than a rating increase, the 
Board notes that there are specific notice requirements, 
found in 38 C.F.R. § 3.105(e)-(i), which are applicable to 
reductions in ratings.  The Board believes that those 
specific notice requirements take precedence over the more 
general notice requirements that apply when a claimant makes 
a claim for benefits to VA and, as will be explained herein, 
those specific notice requirements were complied with in 
conjunction with the reduction of the evaluation for 
herniated lumbar disk, L-5, and for TDIU.  See Zimick v. 
West, 11 Vet. App. 45, 51 (1998) ("a more specific statute 
will be given precedence over a more general one . . . .") 
(quoting Busic v. United States, 446 U.S. 398, 406 (1980)); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 
(2005).

Accordingly, VA has satisfied its duty to notify and assist 
the veteran in notifying him as to the evidence needed and in 
obtaining evidence pertinent to his appeal. Therefore no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran, and such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Analysis

A.  Propriety of Reduction of the Schedular Disability Rating 
from 60 to 20 Percent for Herniated Lumbar Disk, L-5

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The RO must issue a rating 
action proposing the reduction and setting forth all material 
facts and reasons for the reduction.  The veteran must then 
be given 60 days to submit additional evidence and to request 
a predetermination hearing.  Then a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  
The effective date of the reduction will be the last day of 
the month in which a 60 day period from the date of notice to 
the veteran of the final action expires. 38 C.F.R. § 
3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 60 to 20 
percent for herniated lumbar disk, L-5, were properly carried 
out by the RO.  In May 2005, the RO notified the Veteran of a 
proposed rating reduction (issued in an April 2005 rating 
decision), and the RO instructed the veteran to submit within 
60 days any additional evidence to show that his rating 
should not be reduced.  The RO took final action to reduce 
the disability rating in an October 2005 rating decision, in 
which the rating was reduced from 60 to 10 percent, effective 
January 1, 2006.  The RO informed the Veteran of this 
decision by letter dated October 27, 2005.  

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been 
in effect for more than 5 years, such as here, then rating 
agencies will handle cases of changes of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
38 C.F.R. § 3.344(a), (c).  In such cases, it is essential 
that the entire record of examination and the medical-
industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Id.  

Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, such as epilepsy, asthma, ulcers, and 
many skin diseases, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 
38 C.F.R. § 3.344(a), (c).

As discussed above, the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
veteran's disability rating by notifying him of his rights 
and giving him an opportunity for a hearing and time to 
respond.

The reduction in the percentage rating was made effective on 
January 1, 2006. Because the evaluation had been in effect 
for five years or more, compliance with the provisions of 38 
C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence 
available to the RO at the time the reduction was effectuated 
must be considered, although post-reduction medical evidence 
may be considered in the context of evaluating whether the 
condition had demonstrated actual improvement.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4. When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher of the 
two evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Veteran's service-connected herniated lumbar disk, L-5, 
is evaluated under Diagnostic Code 5243, which is the code 
under which an intervertebral disc syndrome is evaluated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The April 2005 
rating decision proposing a decrease in rating from 60 to 10 
percent (effective January 1, 2006) for that disability was 
based on recent medical evidence of record including the 
report of an April 2005 VA examination.  Subsequently, in the 
October 2005 rating decision the RO effectuated that decrease 
to 10 percent disability rating.  Later still, in an August 
2007 rating decision, the RO changed the assigned decrease in 
rating from 10 percent to 20 percent, effective January 1, 
2006.  That change was based in strong part on findings from 
an April 2007 VA examination. 

Based on the evidence, the RO ultimately determined that the 
disability rating for the veteran's herniated lumbar disk, L-
5, should to be reduced to 20 percent disabling.

Intervertebral disc syndrome is evaluated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

Evaluation based on orthopedic manifestations (to be combined 
with evaluations for neurologic manifestations) are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Under that formula, a 20 percent rating is 
warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined range 
of motion of the cervical spine not greater than 170 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if the medical evidence 
shows forward flexion of the cervical spine limited to 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, The Spine, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic Codes 5235 
to 5243 (2008).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

If evaluating based on incapacitating episodes, a 20 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. A 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  The 
following two notes follow that section and apply to that 
rating formula.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4,71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episode, Note (1) (2008).

Note (2): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4,71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episode, Note (2) (2008).

In light of findings contained in the April 2005 and April 
2007 VA examinations, reduction was proper.  Findings from 
those examinations showed that at worst-as shown in findings 
from the April 2007 VA examination-flexion of the back was 
to 40 degrees, with pain at that point of flexion; extension 
was to 30 degrees, with pain at that point; and lateral 
bending was to 30 degrees, bilaterally, with pain at that 
point.  The April 2007 VA examiner found that there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups; and there were no 
incapacitating episodes or radiation of pain, and no 
neurologic findings or effect on the Veteran's usual 
occupational or daily activities.  These findings clearly 
show that a disability rating in excess of 20 percent would 
be unwarranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episode; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The medical evidence from the April 2005 VA examination 
provides even less support for the Veteran's claim.  During 
that examination, the Veteran's back showed full, free, 
painless range of motion of the spine; with no functional 
limitation due to weakness, fatigability, incoordination or 
flare-ups of the joint problems.  There were no 
incapacitating episodes; and the examiner opined that there 
was no neurologic symptoms "whatsoever today."

Moreover, review of the April 2005 and April 2007 
examinations, upon which the reduction was based, show that 
they were at least as thorough as the December 1995 VA 
examination, on which payment at the 60 percent rating level 
was based.  

Finally, based on the evidence as detailed in relevant part 
above, material improvement in the veteran's physical 
condition is clearly reflected when compared with findings 
from the December 1995 VA examination, and it is reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a), (c).  
As reflected in the diagnoses listed in the December 1995 VA 
examination report, at that time the lumbar spine disability 
demonstrated "significant degrees of functional 
incapacity"; and radiculopathy.  As compared with the two 
later VA examinations discussed above, ranges of motion of 
the lumbar spine earlier in 1995 were much more restricted; 
with flexion to 30 degrees, extension and lateral bending to 
5 degrees, and rotation to 12 degrees.  

Consequently, the evidence shows that the veteran's 
disability picture had improved and no longer warranted a 60 
percent disability rating.  The preponderance of the evidence 
is against the claim that reduction was improper; and the 20 
percent disability rating was appropriate.  

In sum, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been 
met as specified under the provisions of 38 C.F.R. § 
3.105(e).  The prescribed 60-day timeframe within which to 
submit additional evidence following the proposed reduction 
action was afforded to the veteran.  

During this 60-day time period, in June 2005 the Veteran 
requested a predetermination hearing.  In response, in 
September 2005 the RO notified the veteran of a hearing 
scheduled to be conducted in October 2005; however, he failed 
to report for that scheduled hearing.  The Veteran has 
testified that he did not receive notice of that hearing, 
however, there is no indication that the address used by the 
RO in the September 2005 notification letter was incorrect; 
and moreover, this was the same address provided by the 
Veteran as a return address in correspondence received both 
before and after September 2005.  

During the 60-day period, the Veteran did not otherwise 
present additional evidence to contest the proposed action.  
38 C.F.R. § 3.105(e), (i).  The effective date of the 
reduction on January 1, 2006, corresponded to the end of the 
60-day period from notice to the claimant of the final rating 
action implementing the reduction.

The inquiry into the propriety of the RO's decision to reduce 
the rating for herniated lumbar disk, L-5, therefore should 
be completed based on whether his service-connected 
disability met the substantive requirements for a 20 percent 
rating as of the reduction action or whether it instead best 
approximated in severity the criteria for the previously 
assigned 60 percent evaluation.  As discussed above, the 
disability did not meet the requirements for a 60 percent 
disability rating, but instead, best approximated the 
criteria for the 20 percent rating.

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 60 to 20 
percent for herniated lumbar disk, L5, was proper. The 
medical evidence on file at the time of the RO's decision to 
reduce the rating corresponds to this determination.  
Therefore, the appeal for restoration of a 60 percent rating 
for that specific disorder must be denied.  The preponderance 
of the evidence is unfavorable to the claim, and under these 
circumstances the benefit-of- the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b). See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




B.  Propriety of Termination of TDIU

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  In addition, TDIU may be awarded on an extra-
schedular basis if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), but 
is still unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In this case, in a January 1996 rating decision, the RO 
increased the assigned rating for herniated lumbar disk, L5, 
from 20 to 60 percent, effective October 27, 1995.  At that 
time the RO also granted a total disability rating for 
compensation purposes, effective October 27, 1995.  In this 
regard, the RO determined that the Veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  

With a single rating of 60 percent, the veteran meets the 
criteria for consideration under 38 C.F.R. § 4.16 (a).  At 
the time of the January 1996 rating decision, service 
connection was also in effect for hypertension, evaluated as 
10 percent disabling; and the combined rating for service-
connected disabilities was 60 percent, effective October 27, 
1995.

A total disability may or may not be permanent.  Permanence 
of total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340.

Total disability ratings when warranted by the severity of 
the condition, will not be reduced in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the Veteran attained improvement 
under the ordinary conditions of life.  38 C.F.R. § 3.343(a).  

When reducing an award of TDIU, the provisions of 38 C.F.R. § 
3.105(e) are for application.  38 C.F.R. § 3.343(c)(1).  
However, in such a determination, actual employability must 
be established by clear and convincing evidence.  Id.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of service-connected disability when 
warranted by the evidence, but only after following certain 
procedural guidelines.  There must be a rating action 
proposing the reduction, and giving the Veteran notice that 
he has 60 days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is still warranted, then after the 60 day period, a 
rating action will be taken to effectuate the reduction.  38 
C.F.R. § 3.105(e), (i)(2).  The effective date of the 
reduction will be the last day of the month in which a 60-day 
period from the date of notice to the veteran of the final 
action expires. 38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements for notice of reduction or 
termination of a disability rating were met in this case.  
See 38 C.F.R. § 3.105(e).  The RO notified the veteran of the 
RO's intent to discontinue the TDIU by letter dated in July 
2004.  Noting that the 60 percent combined evaluation for the 
Veteran's service-connected disabilities would remain, the RO 
notified the Veteran that the 100 percent rating based on 
TDIU would be terminated.  In the July 2004 letter the RO 
also notified the veteran: that he could attend a pre-
determination hearing, and that he would be given more than 
60 days in which to present additional evidence.  38 C.F.R. 
§§ 3.105(e), (i).  The Veteran did not request such a 
hearing.

In an October 2004 rating decision, the RO carried out the 
termination effective February 1, 2005, which is after the 
60-day period required by current law and regulations ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(e).  Based on the forgoing, the RO complied 
with all of the requirements under 38 C.F.R. § 3.105(e).

Also, as discussed below, the Board finds that there is clear 
and convincing evidence that the veteran is actually 
employable.  38 C.F.R. § 3.343(c)(1).

In this regard, the veteran's TDIU rating was in effect from 
October 27, 1995 to February 1, 2005, for a total of over 11 
years at the time it was terminated.  The requirements for a 
reduction in the evaluation for disabilities in effect for 
five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which require that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995).

In a January 1996 rating decision the RO granted a 60 percent 
disability rating for the Veteran's low back disability under 
rating criteria in effect at that time; based on a 
determination that the disability was productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms and little intermittent relief.  See 38 C.F.R. 
§ 4.72, Diagnostic Code 5293.  The RO based the determination 
on recent medical evidence including VA examination in 
December 1995. 

A termination of the TDIU, is justified by evidence on file 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations.  As reflected in the diagnoses listed in the 
December 1995 VA examination report, at that time the lumbar 
spine disability demonstrated "significant degrees of 
functional incapacity"; and radiculopathy.  Range of motion 
studies showed significant restrictions of the range of 
motion of the lumbar spine: flexion to 30 degrees, extension 
and lateral bending to 5 degrees, and rotation to 12 degrees.  

Findings regarding two later VA spine examinations (April 
2005 and April 2007) associated with the proposed decrease in 
rating for the service-connected low back disability, were 
discussed in the section above.  The findings from these 
examinations show material improvement when compared with 
findings from the 1995 examination.  

First, ranges of motion of the lumbar spine earlier in 1995 
were much more restricted.  Second, the April 2005 VA 
examination report shows that the examiner found no 
neurologic symptoms "whatsoever", whereas in 1995, the 
diagnosis included radiculopathy.  

Third, at the April 2005 examination, the examiner noted that 
the Veteran seemed to function well with a 32-hour work week 
by watching what he does.  At the April 2007 examination, the 
examiner opined that the Veteran can perform desk type work.  
The report of an April 2007 VA examination addressing, in 
part, employability concluded with an opinion that the 
Veteran's service-connected hypertension did not limit his 
ability to work in any way.

Based on the foregoing, it clear that the veteran's lumbar 
spine disability has improved since the December 1995 
examination.  In addition to the medical evidence discussed 
above, the report of a December 2003 VA examination for 
hypertension shows that the examiner concluded the report 
with an opinion that the Veteran could work desk type work.  
The report of a VA spine examination that month shows that 
the examiner could find no muscular or neurological deficits; 
and that the examiner opined that the Veteran could perform 
non-manual type jobs such as desk jobs.

It is clear that based on the most probative evidence of 
record the discontinuance of the TDIU was proper.  The 
evidence of record contains objective evidence that the 
veteran's most significant disability impacting on his 
ability to work, his lumbar spine disability, has improved 
and that he is capable of maintaining sedentary employment.  
As there is clear and convincing evidence that the veteran 
can maintain sedentary employment, termination of the award 
of TDIU effective February 1, 2005, was warranted.


ORDER

Reduction of the disability rating for herniated disk, L-5, 
was proper; restoration of a 60 percent rating for service-
connected herniated lumbar disk, L-5, is denied.

The termination of the veteran's total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) was proper; the restoration of 
TDIU is denied.


	


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


